Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 13, 1992, which ruled that claimant was entitled to receive unemployment insurance benefits.
The Board found that claimant was fired when he refused to accept his employer’s ultimatum to quit school and opted to take a leave of absence. It also found that he was not discharged for insubordination in connection with missing files and that it was not until claimant filed for unemployment insurance benefits that the employer construed claimant’s acts as insubordination. The Board concluded that although claimant may have exercised poor judgment in failing to actively assist the employer in locating the missing files, it was largely due to illness. The question of whether an employment termination arose from misconduct is a factual one for the Board to decide. Given the facts of this case, the Board’s conclusion that claimant’s actions did not rise to the level of misconduct sufficient to disqualify him from receiving benefits is supported by substantial evidence and must be upheld. The employer’s remaining arguments have been considered and rejected as unpersuasive.
Cardona, P. J., Mikoll, Crew III and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.